ORDER
This matter having been presented to the Court on defendant’s motion for summary reversal of his convictions, the Law Division having previously concluded on remand from this Court that defendant was denied effective assistance of counsel at trial;
And the State having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the motion for summary reversal of defendant’s convictions is granted, and the matter is remanded to the Law Division for such further proceedings as may be necessary.
Jurisdiction is not retained.